Name: Commission Regulation (EEC) No 2039/93 of 27 July 1993 determining the amount fixed in ecus by the Council of production aid for potatoes in the Canary Islands and reduced as a result of monetary realignments
 Type: Regulation
 Subject Matter: agricultural policy;  regions of EU Member States;  plant product;  economic policy
 Date Published: nan

 Avis juridique important|31993R2039Commission Regulation (EEC) No 2039/93 of 27 July 1993 determining the amount fixed in ecus by the Council of production aid for potatoes in the Canary Islands and reduced as a result of monetary realignments Official Journal L 185 , 28/07/1993 P. 0009 - 0009 Finnish special edition: Chapter 3 Volume 51 P. 0068 Swedish special edition: Chapter 3 Volume 51 P. 0068 COMMISSION REGULATION (EEC) No 2039/93 of 27 July 1993 determining the amount fixed in ecus by the Council of production aid for potatoes in the Canary Islands and reduced as a result of monetary realignmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), and in particular Article 9 (1) thereof, Whereas Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of monetary realignments (2), as last amended by Regulation (EEC) No 1663/93 (3), establishes the list of prices and amounts affected by the coefficient of 1,013088 fixed by Commission Regulation (EEC) No 537/93 (4), as last amended by Regulation (EEC) No 1331/93 (5), from the beginning of the 1993/94 marketing year under the arrangements for automatically dismantling negative monetary gaps; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reduction in prices and amounts should be specified for each sector and the value of the reduced prices should be fixed; Whereas Council Regulation (EEC) No 1601/92 (6), as amended by Commission Regulation (EEC) No 3714/92 (7), fixes an aid for the local production of potatoes for human consumption in the Canary Islands; whereas the amount of the aid should be adjusted pursuant to the above provisions; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 The amount of the aid referred to in Article 20 (2) of Regulation (EEC) No 1601/92, reduced in accordance with Article 2 of Regulation (EEC) No 3824/92, is hereby fixed at ECU 494 per hectare. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 387, 31. 12. 1992, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 29. (3) OJ No L 158, 30. 6. 1993, p. 18. (4) OJ No L 57, 10. 3. 1993, p. 18. (5) OJ No L 132, 29. 5. 1993, p. 114. (6) OJ No L 173, 27. 6. 1992, p. 13. (7) OJ No L 378, 23. 12. 1992, p. 23.